UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-2142


LAUNEIL SANDERS,

                Plaintiff - Appellant,

          v.

GASTON COUNTY; LLOYD ASHLEY SMITH, City Attorney; NORTH
CAROLINA; BEV PERDUE, North Carolina Governor, Authorized
Specified Agent; ROY COOPER, North Carolina Attorney
General, Authorized Specified Agent; SECRETARY OF NCDSS,
North Carolina, Authorized Specified Agent,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cv-00407-MOC-DCK)


Submitted:   February 23, 2012            Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Launeil Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Launeil     Sanders   appeals   the   district      court’s      order

adopting    the    magistrate     judge’s    recommendation          to     dismiss

Sanders’ civil action pursuant to 28 U.S.C. § 1915(e)(2) (2006).

On appeal, we confine our review to the issues raised in the

Appellant’s brief.        See 4th Cir. R. 34(b).              Because Sanders’

informal brief does not challenge the basis for the district

court’s disposition, Sanders has forfeited appellate review of

the court’s order.        Accordingly, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in     the       materials

before   the    court   and   argument    would   not   aid    the    decisional

process.



                                                                           AFFIRMED




                                      2